Citation Nr: 0124152	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-06 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for left tympanic 
membrane perforation.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for disability 
manifested by loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Cheyenne, 
Wyoming which granted service connection for left tympanic 
membrane perforation, and assigned a noncompensable 
disability evaluation, effective September 18, 1991, and 
denied service connection for tinnitus, left ear hearing 
loss, and disability manifested by loss of balance.  A notice 
of disagreement was received in March 1993, a statement of 
the case was issued in May 1998, and a substantive appeal was 
received in May 1998.  The veteran testified at a hearing at 
an RO in October 1998.  The case was remanded to the RO in 
October 1999.  The veteran failed to report for a hearing 
before a traveling Member of the Board at the RO, scheduled 
in July 2001, without any indication of good cause for his 
failure to appear, and he has not otherwise expressed a 
desire to reschedule that hearing.  


FINDINGS OF FACT

1.  The veteran's service-connected left tympanic membrane 
perforation is not manifested by swelling, dry, scaly or 
serous discharge, or itching requiring frequent and prolonged 
treatment.

2.  The veteran's tinnitus was manifested during his military 
service.

3.  The veteran suffers from left ear hearing loss disability 
which is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
service-connected left tympanic membrane perforation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic Codes 6210 and 
6211 (1998); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Codes 6210 
and 6211 (2001);

2.  Tinnitus was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.303 (2001).

3.  Left ear hearing loss was incurred during the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2001).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation as it pertains 
to the issue of entitlement to a compensable evaluation for 
left tympanic membrane perforation and the issues of service 
connection for tinnitus and for left ear hearing loss.  These 
issues have been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding the 
assignment of a compensable rating for left tympanic membrane 
perforation and service connection for tinnitus.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes medical 
records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  Further, 
the veteran was afforded VA examinations in April and May 
1992, and the Board finds these examinations to be adequate.  
Accordingly, no additional medical development is required.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
of these claims despite the fact that implementing 
regulations have not yet been promulgated.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Left Tympanic Membrane Perforation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should apply, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The United States 
Court of Appeals for Veterans Claims has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

VA's Rating Schedule does include a specific listing for a 
perforation of the tympanic membrane under Diagnostic Code 
6211, but it only provides for a noncompensable rating.  
Review of the record reveals that the RO has also considered 
the provisions of Diagnostic Code 6210 which provides for a 
10 percent rating when certain criteria are met.  

The Board notes here that the schedular criteria for 
evaluation of diseases of the ear were changed effective June 
10, 1999.  As reported earlier, when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas, 1 Vet. 
App. at 308.  Thus, the Board will evaluate the veteran's 
left tympanic membrane perforation under both the old and new 
rating criteria to determine which version is the most 
favorable to him.

The rating criteria of both the original and revised versions 
of Diagnostic Code 6210 are the same.  The only change in the 
revised criteria is re-designation of the disability as 
chronic otitis externa whereas under the old version the 
disability was described as disease of the auditory canal.  
Under both the old and revised criteria of Diagnostic Code 
6210, a 10 percent evaluation is assigned where there is 
swelling, dry and scaly or serous discharge, or itching 
requiring frequent and prolonged treatment.  However, none of 
these symptoms have been demonstrated by the evidence.  
Instead, the VA and private medical records are devoid of any 
report that he received treatment for his left tympanic 
membrane perforation.  Likewise, they are negative for any 
clinical finding of swelling, dry, scaly or serous discharge, 
or itching in his left tympanic membrane.  As such, the Board 
concludes that the evidence does not show that his left 
tympanic membrane perforation has been manifested by 
swelling, dry, scaly or serous discharge, or itching which 
required frequent and prolonged treatment.  Therefore, a 
compensable rating is not warranted for the veteran's left 
tympanic membrane perforation under either the old or the new 
version of Diagnostic Code 6210.

The Board again notes that a noncompensable evaluation is the 
maximum evaluation available under both the old and the 
revised rating criteria of Diagnostic Code 6211.  Therefore, 
a compensable evaluation is not possible for the veteran's 
left tympanic membrane perforation rating under this code.

The Board finds that this claim does not present such an 
exceptional or unusual disability picture as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran 
has been hospitalized frequently for his left tympanic 
membrane perforation.  At his October 1998 hearing, the 
veteran indicated that he had had some employment problems.  
However, the evidence does not show that his left tympanic 
membrane perforation have been the specific cause of his 
employment problems.  As such, the evidence does not show 
that his left tympanic membrane perforation has caused a 
marked interference with employment to warrant submission of 
this issue for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2001), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to this issue.


Tinnitus

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Recent medical examinations appear to document some clinical 
support for the veteran's complaints of tinnitus.  The 
question is to relate this disorder to his military service.  
The veteran's service medical records are negative for any 
complaints of tinnitus.  However, service records do document 
a perforated left tympanic membrane in February 1983.  
Service connection has already been established for such 
perforated left tympanic membrane. 

Post-service records include a November 1991 private 
audiological report which includes history (apparently 
furnished by the veteran) to the effect that the veteran had 
experienced dizziness, vomiting, a roaring tinnitus and loss 
of hearing since 1983.   A May 1992 VA audiological 
examination report also reference tinnitus and includes a 
notation that such tinnitus was of gradual onset with the 
veteran first noticing the tinnitus in 1984.  The Board is 
aware that these references in medical reports may have been 
based in some degree on a history provided by the veteran.  
However, given the clearly documented perforated left 
tympanic membrane during service, these comments give by the 
veteran to medical professions during the course of seeking 
treatment should be give some consideration.  Moreover, Board 
veteran was able to give considerable detail of the inservice 
perforated left tympanic membrane at an October 1998 personal 
hearing at the RO.  Given the details provided by the veteran 
and the veteran's overall testimony, the Board believes the 
veteran to be credible.  After reviewing the record and again 
reviewing the record, the Board believes that the positive 
evidence is in a state of equipoise with the negative 
evidence on the question of whether the veteran's tinnitus is 
related to the same incident which resulted in the perforated 
tympanic membrane.  In such a case, the benefit of the doubt 
goes to the veteran.  38 U.S.C.A. § 5107(b).  Accordingly, 
service connection for tinnitus is warranted.

Left Ear Hearing Loss

The Board notes that service connection has already been 
established for right ear hearing loss.  However, the veteran 
maintains that he suffers left ear hearing loss which is also 
related to his military service. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  While 
several audiometric tests in the past did not show that the 
criteria of this regulation were met, VA audiometric testing 
in January 1997 and August 1998 did show that the veteran 
suffers left ear hearing loss under 38 C.F.R. § 3.385.  For 
example, the August 1998 test revealed pure tone thresholds, 
in decibels, of 55, 60, 65, 85 and 95 at the 500, 1000, 2000, 
3000 and 4000 Hertz levels and speech reception in the left 
ear was reported to be 76 percent.  It is clear that the 
veteran now suffers left ear hearing loss.   

Although service medical records do not show that left ear 
hearing loss, as defined for VA purposes, was manifested 
during service, the lack of any evidence that the veteran 
exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

As noted above, the veteran was seen during service in 
February 1983 for a perforated left tympanic membrane.  
Complaints at that time included hearing loss.  With regard 
to any changes in hearing acuity of the left ear during 
service, the Board notes that on enlistment examination in 
October 1982, puretone thresholds, in decibels, of 15, 5, 5, 
10 and 10 were noted at the 500, 1000, 2000, 3000 and 4000 
Hertz levels, whereas by July 1986 the reported thresholds at 
these same levels were 15, 20, 10, 20 and 30.  The Board 
believes that these records show some loss of hearing acuity 
in the left ear.  Service medical records include other 
audiometric test reports which also support such a 
conclusion.  

In sum, looking at the evidence of record over the course of 
time, it appears that the veteran's current left ear hearing 
loss had its origins during his period of military service.  
Service connection is therefore warranted. 


ORDER

Entitlement to a compensable evaluation for left tympanic 
membrane perforation is not warranted.  To this extent, the 
appeal is denied.

Entitlement to service connection for tinnitus is warranted.  
Entitlement to service connection for left ear hearing loss 
is warranted.  To this extent, the appeal is granted. 


REMAND

As reported earlier, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  This newly enacted legislation eliminated the well-
grounded claim requirement and provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also recently issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

The remaining issue involves the veteran's claim that he 
suffered from disability manifested by loss of balance which 
is also related to his military service.  At the time the 
veteran was treated during service for a perforated left 
tympanic membrane, he voiced complaints regarding loss of 
balance.  Post-service medical records also show complaints 
related to his balance.  Some medical records refer to a 
possible seizure disorder and others appear to refer to the 
loss of balance as of undetermined etiology.  Given the 
evidence of record showing continuing complaints since 
service and in view of the new statutory and regulatory 
provisions regarding assistance to the veteran, the Board 
finds that it is unable to proceed with appellate review of 
the loss of balance issue at this time.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include obtaining all VA and private 
medical treatment records pertinent to 
the loss of balance issue which have not 
already associated with the claims file.

2.  The veteran should be afforded a 
special VA examination to determine the 
nature and etiology of any disorder 
manifested by loss of balance.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
also be accomplished.  All clinical and 
special test findings should be clearly 
reported.  After reviewing the record and 
examining the veteran, the examiner 
should indicate whether the veteran 
suffers from a disorder manifested by 
loss of balance.  If so, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
balance disorder is related to the 
veteran's military service and/or to his 
service-connected bilateral hearing loss, 
tinnitus and perforated left tympanic 
membrane.  A detailed rationale would be 
helpful and is hereby requested.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims of 
service connection for disability 
manifested by loss of balance can be 
granted.  Unless the benefit sought is 
granted, an appropriate supplemental 
statement of the case should be issued.  
After the veteran and his representative 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record 


for appellate review.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



